UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-6908
FREDERICK MAURICE BRYANT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
                 Dennis W. Shedd, District Judge.
                  (CR-97-128, CA-00-3196-6-19)

                  Submitted: September 20, 2001

                      Decided: October 2, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Frederick Maurice Bryant, Appellant Pro Se. E. Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BRYANT
                             OPINION

PER CURIAM:

   Frederick Maurice Bryant seeks to appeal the district court’s orders
denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.
2001) and his motion for reconsideration. We have reviewed the
record and find no reversible error. Specifically, Bryant’s claim that
his conviction and sentence were invalid under Apprendi v. New Jer-
sey, 530 U.S. 466 (2000), fails because his eighty-four month sen-
tence was below the statutory maximum. United States v. Kinter, 235
F.3d 192, 199-202 (4th Cir. 2000), cert. denied, 69 U.S.L.W. 3618
(U.S. Mar. 19, 2001) (No. 00-8591). In any event, Bryant’s Apprendi
claim is procedurally defaulted because he did not raise it on direct
appeal and fails to show cause and prejudice for this omission or
actual innocence. United States v. Sanders, 247 F.3d 139, 144-46 (4th
Cir. 2001). We also find Bryant’s claim that counsel was ineffective
at sentencing for failing to argue that Bryant should be sentenced
based on powder cocaine instead of crack to be meritless in light of
his acknowledgment at the plea hearing that he conspired to traffic in
crack. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984)
(establishing standards for ineffective assistance of counsel); Black-
ledge v. Allison, 431 U.S. 63, 73-74 (1977) (stating that representa-
tions made by defendant at plea hearing present formidable barrier to
habeas corpus relief); Little v. Allsbrook, 731 F.2d 238, 239-40 n.2
(4th Cir. 1984) (holding defendant is bound by statements at plea
hearing absent clear and convincing contrary evidence). Accordingly,
we deny a certificate of appealability and dismiss the appeal. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          DISMISSED